Mr. Justice Wolf
delivered the opinion of the court.
This was an appeal from an order of the District Court of San Juan, Section 1, approving a bill of costs.
The only ground on which the bill was attacked in the court below was that the amount was excessive. In 'his brief in this court, however, the appellant alleges that the case was not a proper one in which to award fees, the sum of-$300 being taxed as lawyer’s fees. The appellant now alleges that as this was a suit in filiation there was no subject-matter calculable in dollars and hence the court had no right to allow fees. Ever since the case of Veve v. The Municipality of Fajardo, 18 P. R. R., 738, this court has decided that the question of whether costs and fees should be allowed could be raised only in an appeal from the judgment itself, and this doctrine has been approved subsequently in the case of Hermida v. Márquez, ante p. 444, and the case of Busigó v. Yordán et al., ante p. 598. In this case the judgment was rendered against the appellant with costs and attorney’s fees.
*983The nominal question in this case is that the fees were excessive. The amount of fees rests largely in the discretion of the trial court. Cautiño et al. v. Muñoz et al., ante p. 957. Here, apparently, the appellant has abandoned the point that the fees were excessive, and as there is no special showing in the record by affidavit or otherwise that the amount allowed is very high, the order must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.